FOR THE NORTHERN DISTRICT OF ILLINOIS

IN THE UNITED STATES rRICT OF COURT
EASTERN DIVISION

Lisa L. Brewer, Plaintiff,
v.

PC Connection, Inc., ef al.
Defendants

No. 19-cv-04317
Judge Steven C. Seeger

BREWER’S RESPONSE TO DEFENDANTS’ MOTION TO DISMISS
COUNTS VII, IX, X, XI, AND XT OF PLAINIFF’S COMPLAINT

Defendants’ Motion to Dismiss is directed against those counts of the Complaint which
allege age discrimination in violation of the ADEA by individuals and is based entirely on case law
that holds there is no individual liability under the ADEA. (There is a count for ADEA violation
against PC Connection, Inc., which is not a subject of the Motion to Dismiss.)

Afier reviewing the cited cases in Defendants’ Motion and noting they have not been
overturned nor overruled but have instead been cited repeatedly for the same proposition, that is,
that there is no individual liability under the ADEA, Plaintiff is not contesting Defendants’ Motion
and will not be amending her Complaint to add back those counts after Defendants’ Motion is
granted.

WHEREFORE, Plaintiff acknowledges that Defendants’ Motion should be granted and that
counts VIII, [X, X, XI, and XII of Plaintiff's complaint should be stricken.

Respectfully submitted,

LISA BREWER

 
 
 

 
 

Myo
, Attorney
CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that she caused a copy of Brewer’s Response
to Defendants’ Motion to Dismiss Counts VUL [X, X, XI, and XII of Plaintiff's Complaint to be
served upon the below named party by email on Dec. 3, 2019, and via service from electronic filing
on the same date and that the required two copies were hand-delivered via Fed Ex to the drop box
outside Room 1728 on Thursday, Dec. 5, 2019. .

Gregory H. Andrews

Jackson Lewis PC

150 N. Michigan Avenue #2500
Chicago, IL 60611

Gregory. Andrews@jacksonlewis.com

   

El

Yearwood and Associates, Lid

636 South River Road, Suite 104
Des Plaines, IL 60016-4624
847/824-0358 ph 847/824-6771 fax

yearwood assoc@yahoo.com
IL. 6194246
